The State has filed a motion for rehearing in which it insists that the testimony of Dr. Long, as an expert, and of the district attorney regarding the transactions before the grand jury should be held to be admissible.
The original opinion logically discusses the testimony of Dr. Long and we are in accord with the conclusions reached in the original opinion.
The other question is a little confused. However, we think the correct conclusion was reached. The case of Alexander v. State, 8 S.W.2d 176, is relied upon by the State. We view it as persuasive but certainly not decisive. The statements made to an officer by accused while under arrest were held to be erroneous but did not avail to reverse that case because of the varied surrounding circumstances fully discussed in the opinion. The reasons there stated will not apply in the instant case. Hence we conclude that it does not sustain the State's motion. It will be difficult, if indeed possible, to make more clear the position of the court than was expressed in the original opinion. We have carefully considered the State's motion and remain of the opinion that the errors pointed out in the original opinion require a reversal of the case.
The State's motion for a rehearing is overruled. *Page 453